Citation Nr: 0533347	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  99-10 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hypertension.

3.  Entitlement to service connection for a low back 
disorder. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to an increased rating for service-connected 
kidney stones, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1962 to June 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennesee, which, in 
pertinent part, found that new and material evidence was not 
received sufficient to reopen claims for service connection 
for a low back disorder or hypertension, and which evaluated 
the veteran's service-connected kidney stone condition as 
noncompensable.  While a number of other issues were raised 
in the notice of disagreement, the veteran's February 1999 VA 
Form 9 confined the issues on appeal to those involving a low 
back disorder, hypertension, and kidney stones. The veteran's 
claims are in the jurisdiction of the Houston, Texas RO.  

In March 2003, the veteran testified before the undersigned 
acting Veterans Law Judge during a travel Board hearing at 
the Houston RO.  The Board remanded these matters for 
additional development in July 2003 and again in October 
2004.  In a January 2004 rating action, the RO increased the 
disability rating for the veteran's service-connected kidney 
disorder to 10 percent.  

As will be explained below, the Board has seen fit to add to 
this decision consideration on the merits of the issues of 
entitlement to service connection for low back disorder and 
hypertension, rather than remanding them for de novo 
consideration by the agency of original jurisdiction.  Since 
the determination below is a full grant of benefits with 
regard to both issues, such action constitutes no prejudice 
to the veteran.

The issue of entitlement to an increased rating for kidney 
stone is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed June 1992 rating decision denied service 
connection for a low back disorder, finding, essentially, 
that there was no nexus between the veteran's low back 
disorder and his periods of service.  

2.  Evidence received since the June 1992 decision tends to 
show a link between the veteran's current low back disorder 
and his 22 years of active duty service, and thus bears 
directly on the matter at hand; it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  An unappealed June 1992 rating decision denied service 
connection for hypertension, finding, essentially, that there 
was no nexus between the veteran's hypertension and his 
periods of service.  

4.  Evidence received since the June 1992 decision tends to 
show a link between the veteran's current hypertension and 
his 22 years of active duty service, and thus bears directly 
on the matter at hand; it is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

5.  The chronic low back disorder, shown within one year of 
separation from service, likely had its inception during 
service.

6.  Hypertension, shown within a year after separation from 
service, likely had its inception during service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for a low back disorder may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156 (effective prior to August 29, 
2001). 

2.  New and material evidence has been received, and the 
claim of service connection for hypertension may be reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156 (effective prior to August 29, 2001). 

3.  Service connection for low back disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).

4.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Notice letters in September 2003, November 2004, and March 
2005 informed the veteran of the definition of new and 
material evidence and apprised why new and material evidence 
was needed to reopen his claims.  The documents listed above 
all advised the veteran that he must submit new and material 
evidence to reopen the claims.  Additionally, they informed 
the veteran of his and VA's responsibilities in developing 
all of these claims.  Rating decisions in June 1992 and 
February 1998, the December 1998 statement of the case (SOC), 
the Board Remands in July 2003 and October 2004, and the 
supplemental SOCs (SSOCs) in October 1999, January 2004, and 
September 2005 all explained what the record showed and why 
the claims were not granted to the veteran's satisfaction.  
Each of the three notice letters listed above specifically 
advised the veteran to tell VA of any additional information 
or evidence that he would like VA to obtain and to send any 
information describing additional evidence or the evidence 
itself to VA.   

While full notice did not precede the initial rating decision 
(as the initial rating preceded the VCAA), the claims were 
readjudicated after content complying notice was given.  See 
the September 2005 SSOC.  The veteran has had ample 
opportunity to respond, and thus is not prejudiced by any 
notice timing defect.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The VA notice correspondence, the SOC 
and the SSOCs specifically advised him of the type of 
evidence that was necessary to establish his claims, asked 
him to assist in obtaining any outstanding medical records, 
and asked him to identify any other evidence or information 
supporting his claims.  The purpose behind the notice 
requirement is satisfied, as the veteran has been afforded a 
meaningful and full opportunity to participate effectively in 
the processing of his claims.  

Regarding the duty to assist, the Board notes that the 
veteran's service medical records do not appear to be 
associated with the claims file.  Prior RO decisions, 
however, indicate that the service medical records were 
reviewed.  Since the decision below represents a full grant 
of the matters involving service connection, failure to 
remand for service medical records at this time is not 
prejudicial to the veteran.  The RO has obtained records of 
post-service treatment the veteran received for his low back 
disability and for hypertension.  The veteran was provided 
numerous VA examinations over the years.  The veteran has not 
identified any other pertinent evidence outstanding.  VA's 
assistance obligations with respect to the matters on appeal 
are met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Finally, as the benefits sought on 
appeal regarding the issues involving service connection are 
granted in full, there is no prejudice to the veteran with 
the Board proceeding to those matters on its merits.  See 38 
C.F.R. § 20.1102 [harmless error].  

II.  Claims to reopen based on the receipt of new and 
material evidence

Initially, the Board notes that the veteran served on active 
duty for more than 22 years before separating from service in 
June 1984.  Within weeks after separation, he submitted a 
claim for service connection for conditions including low 
back disorder and hypertension.  Around this time, the 
veteran's wife was diagnosed with leukemia; she died in March 
1985.  The Board is well aware that the veteran's failure to 
prosecute his initial claim or to fully develop evidence in 
support of claims back in 1984-1985 was likely related to his 
need to address matters involving his wife's passing.  

The veteran asserts that he has a low back disorder and 
hypertension, and that each of these conditions had its 
inception during service.  In October 1984, the RO denied 
these claims based on the veteran's failure to prosecute 
them.  In April 1985, the RO denied both claims, finding 
(inexplicably) that a low back disability was not shown on 
last examination and that hypertension was not diagnosed.  In 
June 1992, the RO denied the claims, finding that while the 
record contained new evidence (including diagnoses of low 
back disability and hypertension), the evidence was not 
material in that it failed to establish that these conditions 
were incurred in service.  The veteran was notified of the 
decision and of his appellate rights, and did not appeal it.  
The June 1992 RO decision is final.  38 U.S.C.A. § 7105.  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the June 1992 rating decision, the record 
included statements from the veteran, records of private 
treatment for back problems, and VA reports of treatment and 
examination for back problems and hypertension.  

Records received since the June 1992 rating decision include 
the following:  a July 1997 VA examination report, which 
included a diagnosis of hypertension and indicated that the 
veteran had been treated with medication for hypertension 
since 1978; May 1998 and February 1999 statements from the 
veteran, reporting that his low back problems and 
hypertension were well-documented during service and in the 
follow-up records within one year of retirement from service; 
additional records of VA and private treatment from 1985 to 
the present; and credible testimony from the veteran in his 
March 2003 hearing (relating to inservice hypertension and 
back problems, back pain noted at separation from service, 
and treatment for back problems and hypertension shortly 
after separation from service - with specific reference to 
back surgery in 1985, shortly after the death of his wife).

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since it includes medical records relating the veteran's 
hypertension to service and credible testimony from the 
veteran pointing to records on file which show a diagnosed 
low back problem within a year after separation from service, 
this evidence bears directly on the bases for the previous 
denials of the claims (i.e., the matter at hand), and is also 
so significant that it must be considered in order to fairly 
decide the merits of each of the claims.  Hence it is 
material.  As new and material evidence has been received, 
the claims of entitlement to service connection for a low 
back disability and for hypertension may be reopened.

III.  De novo review of claims for service connection 

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
presumptive service connection will be granted for certain 
chronic disorders, such as hypertension or arthritis, if the 
evidence shows that such disability was manifested to a 
compensable degree in the initial post service year. 
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In accordance with 38 U.S.C.A. § 5107, when after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.

A.  Low back disorder 

Initially, the Board finds it pertinent that the veteran 
identified a low back disorder on his July 1984 claim for 
service connection, submitted only weeks after separation 
from his period of service that spanned more than 22 
consecutive years.  On VA examination in January 1985, the 
examiner noted the veteran's history of periodic back pain 
dating back to 1964.  The diagnosis was history of recurrent 
low back strain, symptomatic, chronic.  (See the January 1985 
VA general medical examination report.)  This strong evidence 
that the veteran had a chronic low back disorder 
contemporaneous to his separation from service has not been 
refuted by any evidence of record.  Furthermore, while X-rays 
of the low back were reportedly normal in January 1985, a 
more detailed CT scan, performed in November 1985, revealed 
herniated nucleus pulposus, L4-5, L5-S1.  The veteran was 
hospitalized and underwent surgery for the herniated disc L4-
5 later that year.  The Board also finds pertinent a November 
1985 letter form the veteran's private physician, RPS, MD, 
noting that the veteran has had back pain for several years.

With the above-noted evidence showing a continuity of 
symptoms and treatment for a chronic low back disorder dating 
back to service, and no evidence showing any intervening 
cause, the board finds that the evidence supports the 
veteran's claim.  Service connection for the low back 
disorder is warranted.

B.  Hypertension

The veteran currently has moderate hypertension, for which he 
is being treated.  On VA examination in September 1997, the 
examiner specifically stated that the veteran was diagnosed 
with hypertension in 1978 and that he has been on medication 
for hypertension ever since 1978.  While service medical 
records from the veteran's 22 years of service dating through 
June 1984 are not currently associated with the claims file, 
the Board finds it pertinent that the veteran reported high 
blood pressure in his July 1984 claim, within weeks after 
separation from service.  Furthermore, the record contains 
the report of a January 1985 VA examination which indicated 
that the veteran had a diagnosis of hypertension.  There is 
no medical evidence of record supporting an argument that the 
veteran's hypertension had its onset at a later date.  

As the uncontroverted evidence includes a diagnosis of 
hypertension within six months after separation from service, 
and a VA examiner's statement indicating that the veteran's 
hypertension was diagnosed and treated by medication many 
years prior to separation (since 1978), the veteran is 
entitled to have the condition service connected.  The 
evidence clearly favors his claim.  


ORDER

The appeal to reopen a claim of service connection for a low 
back disorder is granted.

The appeal to reopen a claim of service connection for 
hypertension is granted.

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to service connection for hypertension is 
granted.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected kidney stones, which are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7508 and 7509 (2005).  He essentially 
contends that the symptomatology associated with his kidney 
stone condition is more severe than is contemplated by the 
currently assigned rating.

A September 2003 intravenous pyelogram demonstrated a 4mm 
stone in the mid-pole of the right kidney.  At January 2004 
VA examination, it was noted that the veteran had a history 
of passing kidney stones, but had not passed a stone since 
2001.  The recurrent kidney stone problem did not require 
diet therapy or drug therapy at this time, and the veteran 
did not have invasive or noninvasive procedures conducted 
more than twice a year.  He has renal colic once a week; he 
does not require catheter drainage; and he has had cystitis 
over the past six weeks.  Additionally, the veteran had 
urgency, frequency, hematuria, nocturia, hesitancy, dysuria, 
and recurrent urinary tract infections (once a year for the 
past five years) requiring treatment with Bactrim.  

The Board points out that the medical evidence of record does 
not clearly distinguish symptomatology attributable to the 
veteran's service-connected kidney stone disorder from 
symptomatology that may be due to another source, including 
the veteran's benign prostatic hypertrophy and recurrent 
prostatitis - diagnosed conditions for which service 
connection has not been granted.  A new VA examination is 
indicated.  Prior to any examination, efforts should be taken 
to obtain copies of any outstanding records of pertinent 
medical treatment.   

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ask the veteran to 
identify all medical care providers who 
treated him for kidney stone problems 
since September 2003, then obtain any 
pertinent records outstanding.  Of 
particular note are any records of 
ongoing treatment.  

2.  Thereafter, the RO should arrange for 
a renal disorders examination to 
ascertain the nature and severity of the 
veteran's kidney stone disorder.  Any 
indicated tests or studies must be 
conducted.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner.  Based on examination of 
the veteran and careful review of the 
record (including the findings of prior 
examiners), the examiner should 
specifically identify and comment on the 
severity of all symptoms related to the 
veteran's service-connected kidney stone 
disorder.  In so doing, the examiner 
should carefully differentiate between 
symptoms likely due to the service-
connected kidney stone disorder and any 
that may be due to another, nonservice 
connected source.  The examiner should 
explain the rationale for any opinion 
given.

3.  Thereafter, the RO should review all 
evidence of record and readjudicate the 
claim for increase under all appropriate 
Diagnostic Codes.  If it continues to be 
denied, the veteran and his 
representative should be issued an 
appropriate SSOC and given the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The purposes of this remand is to assist the veteran in the 
development of his claim and to clarify evidence of record.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


